Citation Nr: 0713182	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as emphysema, chronic obstructive pulmonary 
disease, and asthma, and to include as secondary to asbestos 
exposure.

2.  Entitlement to service connection for prostate cancer, 
claimed to include as secondary to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Sean Kendall, Esq.


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from October 1961 to August 
1962, with periods of active duty for training and inactive 
duty for training.

In August 2005, the Board of Veterans' Appeals (Board) denied 
service connection for a respiratory disorder and prostate 
cancer, affirming unfavorable rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  On appeal, in November 2006, the United 
States Court of Appeals for Veterans Claims (Court) granted 
the parties' Joint Motion for Remand and ordered compliance 
consistent with that Remand.  

With regard to VCAA notice cited in the joint motion, the 
Board must note that the Federal Circuit recently (after the 
November 2006 joint motion) held that a statement of the case 
or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Therefore, it appears 
that a basis for the joint motion in this case is no longer 
valid (see page three of the joint motion).  In any event, 
the requirements of this joint motion must be obeyed.  

In March 2007, the veteran's attorney wrote that the veteran 
desires to further testify on his respiratory disorder and 
prostate cancer, and as well, proffer additional medical 
evidence to support his appeal.  He desires an RO hearing.  
Further adjudication must be deferred pending such hearing.  
 
Accordingly, the case is REMANDED, via the Appeals Management 
Center, in Washington, D.C., for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the 
disorders.  The RO should also invite the 
veteran to submit any pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

After securing any necessary authorization 
from the veteran, the RO should contact 
these health care providers in order to 
attempt to obtain copies of those treatment 
records which have not been previously 
secured, including any recent treatment of 
the disabilities at issue.  

2.  The RO should insure that the 
requirements of the November 2006 joint 
motion are met regarding alleged records at 
the Biloxi VAMC.  In this regard, the 
veteran's attorney is specifically asked to 
indicate, in writing, that all pertinent 
records have been obtained.

3.  Schedule the veteran for a Regional 
Office hearing before a Decision Review 
Officer.  Provide the veteran and his 
attorney reasonable advance notice of the 
hearing date, time, and location.

The veteran has the right to submit additional evidence and 
argument on the matters remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



